


110 HR 5704 IH: Medicare Home Health Flexibility Act

U.S. House of Representatives
2008-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5704
		IN THE HOUSE OF REPRESENTATIVES
		
			April 3, 2008
			Mr. Lewis of Georgia
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To ensure that home health agencies can assign the most
		  appropriate skilled service to make the initial assessment visit for home
		  health services for Medicare beneficiaries requiring rehabilitation therapy
		  under a home health plan of care, based upon physician
		  referral.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Home Health Flexibility Act
			 of 2008.
		2.Permitting home
			 health agencies to assign the most appropriate skilled service to make the
			 initial assessment visit under a Medicare home health plan of care for
			 rehabilitation cases
			(a)In
			 generalNotwithstanding
			 section 484.55(a)(2) of title 42 of the Code of Federal Regulations or any
			 other provision of law, a home health agency may determine the most appropriate
			 skilled service to make the initial assessment visit for an individual who is
			 eligible for home health services under title XVIII of the Social Security Act
			 but who does not require skilled nursing care as long as that skilled service
			 is included as part of the plan of care for home health services for such
			 individual. An occupational therapist may make the initial assessment visit in
			 such a case if occupational therapy is included in such plan in the initial
			 physician referral in conjunction with physical therapy or speech language
			 pathology services.
			(b)Rule of
			 constructionNothing in
			 subsection (a) shall be construed to provide for initial eligibility for
			 coverage of home health services under title XVIII of the Social Security Act
			 on the basis of a need for occupational therapy.
			
